court granted Bank of New York Mellon's motion to dismiss for the same
                    reason. This court's recent disposition in SFR Investments Pool 1, LLC u.
                    U.S. Bank, N.A.,     130 Nev. 334 P.3d 408 (2014), decides that a
                    common-interest community association's NRS 116.3116(2) superpriority
                    lien has true priority over a first security interest, and the association may
                    nonjudicially foreclose on that lien. The district court's decisions thus
                    were based on an erroneous interpretation of the controlling law and did
                    not reach the other issues colorably asserted. Accordingly, we
                                  VACATE the order denying preliminary injunctive relief,
                    REVERSE the order granting the motion to dismiss, AND REMAND this
                    matter to the district court for further proceedings consistent with this
                    order.




                                                                  Hardest


                                                                                                J.
                                                                 Douglas


                    CHERRY, J., concurring:
                                  For the reasons stated in the SFR Investments Pool 1, LLC v.
                    U.S. Bank, N.A., 130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                    that respondent lost its lien priority by virtue of the homeowners
                    association's nonjudicial foreclosure sale. I recognize, however, that SFR
                    Investments    is now the controlling law and, thusly, concur in the
                    disposition of these appeals.




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    AS,.
                 cc: Hon. Michael Villani, District Judge
                      Howard Kim & Associates
                      Akerman LLP/Las Vegas
                      Goodman, Shapiro & Lombardi, LLC
                      Hall Jaffe & Clayton, LLP
                      HindmanSanchez
                      Marcus, Errico, Emmer & Brooks, P.C.
                      Eighth District Court Clerk




SUPREME COURT-
        OF
     NEVADA
                                                   3
(0) 1947A